Citation Nr: 1639652	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  16-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefit payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).   


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1982 to July 1994 with additional service in the United States Army Reserve from August 1994 to July 2011.  The appellant is the daughter of the Veteran. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction was later transferred to the RO in Muskogee, Oklahoma.  

The record before the Board includes the appellant's VA paper education file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An individual is eligible for educational assistance under the provisions of the Post-9/11 GI Bill if, among other things, commencing on or after September 11, 2001, he or she serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding entry level and skill training), and continues on active duty.  38 U.S.C.A. § 3311 (b)(8) (West 2014); 38 C.F.R. § 21.9520 (a)(1) (2016).

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2016).
The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2016).  In pertinent part, the provisions of 10 U.S.C. § 12301(d) refer to the authority designated by the Secretary of Defense to order a member of a reserve component under his/her jurisdiction to "active duty."  Active duty does not include any period during which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.9505 (2)(iii) (2016); see also 38 U.S.C.A. § 3301 (West 2014).  

In December 2011, the RO issued a certificate of eligibility indicating the appellant received a transfer of 36 months of the Veteran's Chapter 33 educational assistance benefits at the rate of 70 percent.  The RO concluded that the Veteran had 715 days of creditable active duty service from October 4, 2001 to October 3, 2002 and from January 24, 2003 to January 8, 2004.  

Thereafter, the Veteran expressed disagreement with the 70 percent rating assigned.  She argued that the Veteran had 1090 active duty points and was entitled to a 90 percent rating.  The RO requested the Department of  Defense (DoD) to verify the Veteran's qualifying active duty service under the Post-9/11 GI Bill.  In a July 2012 response, the DoD stated that the Veteran's qualifying service was from October 4, 2001 to October 3, 2002.  In July 2012, the RO issued another certificate of eligibility indicating the Veteran was entitled to a 60 percent rating based on one period of qualifying service from October 4, 2001 to October 3, 2002.  The RO submitted another request to the DoD to determine whether the Veteran had any additional qualifying periods of active duty service, to include whether the period from January 24, 2003 to January 8, 2004 qualified.  In response, the DoD stated that the Veteran had only one period of mobilized service from October 4, 2001 to October 3, 2002.  The DoD provided a similar response in April 2016.  

In a March 2016 statement, the appellant asserted that the Veteran's active duty service days used for the purposes of entitlement to educational assistance did not account for his service under various calls or orders to active duty.  She contends that since September 10, 2001, the Veteran had 1090 days of qualifying active duty service.  Specifically, she contends that the Veteran was called to active duty for Operation Noble Eagle and for multiple national disasters due to his position as a regional emergency preparedness officer.  The appellant also submitted orders showing that the Veteran was called to active duty for operational support pursuant to 38 U.S.C.A. § 12301(d).   
 
The Veteran's personnel records indicated that he served in the United States Army Reserves from August 1994 to July 2011.  Personnel records also showed that the Veteran had two United States Army Reserve activation periods from January 24, 2003 to January 8, 2004 and  from October 4, 2001 to October 3, 2002, as wells as two deployment periods from January 24, 2003 to January 8, 2004 and from December 1, 2001 to July 31, 2002.  

At the outset, the Board notes the United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  The evidence of record contains multiple determinations by the DoD that the Veteran's only qualifying period of active duty service for the Post-9/11 GI Bill was from October 4, 2001 to October 3, 2002, however, the DoD responses did not contain explanations, but rather provided brief responses that the Veteran only had one period of qualifying service.  Specifically, the DoD did not address whether January 24, 2003 to January 8, 2004 period during which the Veteran was activated constituted qualifying service.  Also, the DoD did not address whether the Veteran's October 2005, May 2008, and April 2009 orders qualified for the Post-9/11 GI Bill.  Finally, the DoD did not explain whether the  active duty points accumulated during the relevant period were pursuant to a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  Accordingly, another remand is necessary in order to submit another request to the DoD to determine whether the Veteran had any additional periods of qualifying active duty service for the Post-9/11 GI Bill.  

Additionally, it does not appear that all of the Veteran's service personnel records have been associated with the appellant's education claim folder.  On remand, the Veteran's official service department records must be associated with the file.  											     Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant notice that advises her of the information and evidence necessary to substantiate her claim for educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).

This letter should inform her that, to be eligible for VA educational assistance under the Post-9/11 GI Bill, the Veteran must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training and that, for purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, including, for members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304; and, for members of the Army National Guard of the United States or the Air National Guard of the United States, full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502 (f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.

2.  The RO or AMC should undertake appropriate development to obtain the Veteran's service personnel records.  

3.  Following completion of the above, the RO or AMC must submit a request to the DoD to determine whether the Veteran had any additional periods of service that qualify as active duty service for purposes of entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  The DoD must furnish an explanation of its determination, to include the reason why any evidence provided by the Veteran does not show qualifying active duty service.  

The DoD must be provided with (1) the official orders submitted by the appellant; (2) the major disaster declarations submitted by the appellant; (3) personnel records showing duties as a regional emergency preparedness liaison officer during disasters and national security events occurring in the southeast region, (4) the chronological statement of retirement points showing  active duty points during the relevant period; (4) the record showing a reserve activation period from January 24, 2003 to January 8, 2004; and (5) the Veteran's March 2016 statement.  

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the appellant's claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




